UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                               X


UNITED STATES OF AMERICA
                                                     CONSENT PRELIMINARY ORDER
             - v. -                                  OF FORFEITURE/
                                                     MONEY JUDGMENT
CHRISTOPHER HOWELL, JR.,
                                                     18 Cr. 718   ( PGG)
                          Defendant.

                                               X


             WHEREAS,      on    or   about    October    3,    2018,        CHRISTOPHER

HOWELL,    JR.     (the    "defendant"),       was    charged     in     a     one-count

Indictment,      18 Cr.   718    (PGG)   (the "Indictment),        with Hobbs Act

Robbery,   in violation of Title 18,               United States Code,          Sections

1951 and 2    (Count One);

             WHEREAS, the Indictment included a forfeiture allegation

as to Count One of the Indictment, seeking forfeiture to the United

States,    pursuant       to    Title    18,   United    States        Code,    Section

981 (a) (1) (C) and Title 28, United States Code, Section 2461 (c), of

any and all property,           real and personal,       that constitutes or is

derived from proceeds traceable to the commission of the offense

charged in Count One of the Indictment,               including but not limited

to a sum of money in United States currency representing the amount

of proceeds traceable to the commission of the offense charged in

Count One of the Indictment that the defendant personally obtained;

                 WHEREAS, on or about July 9, 2019,            the defendant pled

guilty to Count One of the Indictment, pursuant to a plea agreement
with the Government, wherein the defendant admitted the forfeiture

allegation with respect to Count One of the Indictment and agreed

to   forfeit,     pursuant    to    Title       18,    United    States    Code,       Section

981 (a) (1) (C)   and Title 28 United States Code,                 Section 2461 (c),         a

sum of money equal to $359 in United States currency representing

the amount of proceeds traceable to the commission of the offense

charged in Count One of the Indictment;

             WHEREAS, the defendant consents to the entry of a money

judgment     in    the     amount       of    $359     in    United      States       currency

representing       the    amount    of       proceeds       traceable    to   the      offense

charged    in     Count    One     of    the     Indictment       that     the     defendant

personally obtained; and

                WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant,                    the proceeds traceable to the

offense charged in Count One of the Indictment that the defendant

personally obtained cannot be                  located upon the          exercise      of due

diligence.

             IT IS HEREBY STIPULATED AND AGREED,                   by and between the

United    States    of America,          by    its    attorney    Geoffrey       S.   Berman,

United States Attorney,            Assistant United States Attorney,                    Daniel

H.   Wolf of counsel,        and the defendant,               and his    counsel,       Sylvie

Levine, Esq.,      that:
             1.   As a result of the offense charged in Count One of

the    Indictment,    to    which      the     defendant          pled    guilty,    a     money

judgment     in the   amount     of     $359       in United       States       currency    (the

"Money Judgment"),         representing the amount of proceeds traceable

to the offense charged in Count One of the Indictment that the

defendant     personally        obtained,          shall    be     entered       against     the

defendant.

             2.    Pursuant to Rule 32. 2 (b) ( 4) of the Federal Rules of

Criminal      Procedure,         this        Consent         Preliminary           Order      of

Forfeiture/Money         Judgment       is         final     as     to     the     defendant,

CHRISTOPHER HOWELL,        JR., and shall be deemed part of the sentence

of    the   defendant,     and    shall       be     included       in    the    judgment     of

conviction therewith.

             3.   All      payments      on    the     outstanding          money    judgment

shall be made by postal money order, bank or certified check, made

payable,    in this instance, to the United States Marshals Service,

and   delivered by mail          to    the    United       States    Attorney's       Office,

southern     District      of    New    York,        Attn:        Money     Laundering       and

Transnational Criminal Enterprises Unit,                     One St. Andrew's Plaza,

New York,    New York 10007 and shall indicate the defendant's name

and case number.

             4.   The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture
Fund,      and    the     United      States      shall     have    clear       title    to    such

forfeited property.

                 5.      Pursuant to Title 21,              United States Code,           Section

853 (p),    the        United    States    is     authorized       to    seek    forfeiture      of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

                 6.      Pursuant to Rule 32.2(b) (3) of the Federal Rules of

Criminal         Procedure,        the    United        States     Attorney's        Office      is

authorized to conduct any discovery needed to identify,                                 locate or

dispose          of      forfeitable            property,         including        depositions,

interrogatories,               requests    for    production        of   documents       and    the

issuance of subpoenas.

                 7.      The Court shall retain jurisdiction to enforce this

Consent     Preliminary           Order    of    Forfeiture/Money          Judgment,      and    to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

                 8.      The     Clerk     of     the     Court     shall       forward       three

certified             copies     of      this      Consent        Preliminary        Order       of

Forfeiture/Money               Judgment    to     Assistant       United    States      Attorney

Alexander         J.     Wilson,      Co-Chief       of     the    Money        Laundering      and

Transnational Criminal Enterprises Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.
           9.   The   signature   page   of   this   Consent   Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York


By,~                                                   /3(Zo
                                                      1u
      DANELH.WOLF                                    DATE
      Assistant United States Attorney
      One St. Andrew's Plaza
      New York, NY 10007
      (212)637-2337

CHRISTOPHER HOWELL,   JR.


By:    ##,he
        #tSfO6ER   HOELL,   JR.



By:
      SYLVIf2vI~.
      Attorney for Defendant
      Federal Defenders of New York
      52 Duane Street, 10# Floor
      New York, NY 10007

SO ORDERED:


assewe:
UNITED STATES DISTRICT JUDGE
                                                     DATE
